—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of assault in the second degree (Penal Law § 120.05 [3]) and promoting prison contraband in the first degree (Penal Law § 205.25 [2]). The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), establishes that the correction officer who was assaulted sustained a physical injury within the meaning of Penal Law § 10.00 (9) (see, People v Carter, 280 AD2d 977, Iv denied 96 NY2d 860; People v Sylvester, 254 AD2d 711, 712; People v Mallard, 207 AD2d 1018, Iv denied 84 NY2d 1013). The verdict finding defendant guilty of assault is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The sentence is neither unduly harsh nor severe. Finally, County Court properly denied defendant’s motion to dismiss the indictment on the ground that the Grand Jury proceedings were defective. It cannot be said here that “the integrity of the proceedings [was sufficiently impaired] as to warrant dismissal of the indictment” (People v Huston, 88 NY2d 400, 411). (Appeal from Judgment of Oneida County Court, Dwyer, J. — Assault, 2nd Degree.) Present— Pigott, Jr., P. J., Wisner, Hurlbutt, Gorski and Lawton, JJ.